          Case 1:20-cv-00448-LY Document 15 Filed 06/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

SARA SHANNON and ROSA PALACIOS                 §
and DEBRA CORBELLO, Individually and           §
on behalf of all others similarly situated,    §
                                               §
               Plaintiffs,                     §
                                               §    CIVIL ACTION NO. 1:20-cv-00448-LY
v.                                             §
                                               §
THE ALLSTATE CORPORATION,                      §
                                               §
               Defendant.                      §


                    DEFENDANT’S UNOPPOSED MOTION FOR
               INCREASE IN PAGE LIMIT FOR DISPOSITIVE MOTION

       Pursuant to Local Rule CV-7(d)(3), Defendant The Allstate Corporation (“Allstate”)

respectfully requests that the Court grant this Unopposed Motion to increase the page limit for

Allstate’s dispositive motion to dismiss to 40 pages.1 Good cause exists for this Motion because

the Complaint filed by Plaintiffs is complex, Allstate intends to make several dispositive

arguments for its dismissal, and judicial efficiency will be served by allowing all dispositive

arguments to be made in one answering brief.

       Plaintiffs’ 40-page Complaint seeks certification of two separate classes premised on two

causes of action alleging violations of Texas Insurance Code. Specifically, Plaintiffs allege that

Allstate is engaged in two related and discriminatory schemes that involve unfairly charging

higher premiums to its personal automotive insurance policyholders.

       Allstate intends to file a dispositive motion pursuant to Fed. R. Civ. P. 12(b) in response

to the Complaint. As part of that motion, Allstate intends to invoke multiple subparts of Rule

1
  This Motion is made subject to and without waiving Allstate’s motion to dismiss Plaintiffs’
Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) based on lack of personal
jurisdiction.
           Case 1:20-cv-00448-LY Document 15 Filed 06/23/20 Page 2 of 3




12(b) to explain why each of Plaintiffs’ claims should be dismissed. The motion must address

separate causes of action involving multiple alleged complex and comprehensive schemes and

must also set forth the separate legal standards and authorities that apply to each of Plaintiffs’

causes of action. Having carefully considered the arguments it must make, Allstate believes the

extra pages requested will allow it to adequately address the allegations of Plaintiffs’ Complaint

and to make appropriate and legally supported arguments for dismissal.

       Allstate’s Motion to extend the page limit is not submitted for the purpose of delay, but

rather so that justice may be served. Allstate intends to address all grounds for dismissal in one

dispositive motion rather than successive motions, which will enable the Court to make one

determination with respect to dismissal and thereby speed resolution of this lawsuit. Further,

counsel for Allstate has conferred with counsel for Plaintiffs, and Plaintiffs’ counsel has

indicated that Plaintiffs do not oppose this request.

       For all the foregoing reasons, Allstate respectfully requests that the Court enter an order

granting Allstate’s Motion and increase its page limit for a dispositive motion to 40 pages.



Dated: June 23, 2020                                    Respectfully submitted,

                                                        /s/ Amy L. Ruhland
                                                        Amy L. Ruhland (Rudd)
                                                        Texas Bar No. 24043561
                                                        DLA PIPER LLP
                                                        401 Congress Avenue, Suite 2500
                                                        Austin, TX 78701-3799
                                                        Telephone: 512-457-7220
                                                        Facsimile: 512-721-2220
                                                        amy.ruhland@dlapiper.com

                                                        ATTORNEYS FOR DEFENDANT THE
                                                        ALLSTATE CORPORATION




                                                 -2-
          Case 1:20-cv-00448-LY Document 15 Filed 06/23/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of June, 2020, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system which will send a notice of electronic
filing to:

ATTORNEYS FOR PLAINTIFFS



                                           /s/ Amy L. Ruhland
                                           Amy L. Ruhland (Rudd)




                                               -3-
